Order filed June 4, 2015




                                    In The

                       Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00034-CV
                                 ____________

  DIANE CRUMLEY DEE; DINA CRUMLEY WHITE AS DEPENDENT
        ADMINISTRATOR OF THE ESTATE OF MARIE BARNES
      CRUMLEY; AND BRIDGET D. ELLIOTT AS TRUSTEE OF BC
                       TRUST, Appellants

                                       V.

   CROSSWATER YACHT CLUB, LP; CROSSWATER YACHT CLUB
     MANAGEMENT, LLC; AND HARBOR VENTURES, INC., Appellees


                   On Appeal from the 126th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-09-000550

                                  ORDER

      Appellant’s brief was due May 18, 2015. No brief or motion for extension of
time has been filed.
      Unless appellants file a brief with this court on or before June 23, 2015, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM